DETAILED ACTION

This Office action is responsive to the following communication: Preliminary Amendment filed on 26 September 2019.
Claim(s) 21-40 is/are pending and present for examination.  Claim(s) 21, 35, and 39 is/are in independent form.
The instant application is a continuation of Application No. 13/939,992, now U.S. Patent No. 10, 318,495, which claims provisional priority to 24 September 2012.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 November 2019, 19 December 2019, and 20 February 2020 are being considered by the examiner.

Drawings
The drawings were received on 25 April 2019.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25-27, 29, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varadarajan, USPGPUB No. 2008/0222219, filed on 20 February 2008, and published on 11 September 2008.
As per independent claim 21, Varadarajan teaches:
A method comprising:
writing data in a sequential log structure of a data storage device {See Varadarajan, [0023], wherein this reads over “This method for accessing data as of a point time involves (a) a data structure that provides pointers to the latest modifications to the same page within a set of snapshots, (b) an update mechanism that automatically selects the most recent modification and updates the data structure, and (c) an algorithm that, for each page in the dataset, can efficiently locate the most recently modified page either in the snapshots or in the base archive using the data in the data structure.”};
preserving a temporal order of the data in the sequential log structure in response to a storage capacity recovery event that copies data forward in the sequential log structure, wherein preserving the temporal order comprises copying one or more epoch identifiers associated with the data forward with the data {See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value. At the end of this series of operations, the hash table contains one entry for the latest version of each page referenced in any of the snapshots associated with epochs within the desired restoration period”};
receiving a time sequence request from a client {See Varadarajan, [0029], wherein this reads over “The method begins at step 702 with the retrieval of a desired page number.”}; and
servicing the time sequence request by providing access to data from the data storage
device based on the temporal order of the data in the sequential log structure {See Varadarajan, [0029], wherein this reads over “If an entry exists in the hash table at step 704, the epoch number and offset are retrieved from the hash table at step 706, and this information is used to retrieve the desired data from the snapshot in the corresponding epoch at step 708.”}.
As per dependent claim 22, Varadarajan teaches:
The method of Claim 21, wherein the storage capacity recovery event writes valid data from a set of storage media to an append point of the sequential log structure {See Varadajarn, [0026], wherein this reads over “If there is no existing hash table entry with the same page number at step 610, the index entry is entered into the hash table with the page number as the key and the epoch number and offset (in the case of variable length compression schemes) at step 612.”}.
As per dependent claim 23, Varadarajan teaches:
The method of Claim 22, wherein the temporal order of the data is preserved by associating a temporal range of data with one of the one or more epoch identifiers {See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value”}.
As per dependent claim 25, Varadarajan teaches:
{See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value”}.
As per dependent claim 26, Varadarajan teaches:
The method of Claim 22, wherein preserving the temporal order of the data in response to the storage capacity recovery event comprises retaining at least one version of data from each of a plurality of epochs {See Varadarajan, [0026], wherein this reads over “Next, the hash table is created by inserting all entries from the index of the most recent epoch into the hash table at step 604. At step 606, the index for the next snapshot is retrieved. The next snapshot index entry is retrieved at step 608.”}.
As per dependent claim 27, Varadarajan teaches:
The method of Claim 21, wherein the time sequence request comprises a snapshot request and servicing the time sequence request comprises providing a snapshot of data from a point in time based on the temporal order {See Varadarajan, [0027], wherein this reads over “However, in some embodiments, hash tables computed for previous epochs are retained so that any data from any epoch may be retrieved from the snapshot system. When one wishes to rapidly access latest data corresponding to one of many points in time, one can choose to keep locations of multiple modifications to the same page (at different epochs) in the hash table in an ordered fashion, instead of having separate populated hash tables for each point in time (see paragraph [016] earlier)”}.
As per dependent claim 29, Varadarajan teaches:
The method of Claim 28, wherein the changes to the data are provided in one or more of the temporal order and a logical address order for the data {See Varadarajan, [0026], wherein this reads over “The method begins at step 602 with sorting epochs from highest (i.e., most recent) to lowest (i.e., oldest or least recent).”}
As per dependent claim 30, Varadarajan teaches:
The method of Claim 21, wherein the time sequence request comprises a rollback request and servicing the time sequence request comprises providing access to a previous state of the data based on the temporal order {See Varadarajan, [0007], wherein this reads over “A base archive and a set of snapshots can be used to restore the data to a desired point in time. This is achieved by (a) making a copy of the base archive, (b) locating all epochs that fall within the desired restoration period, and (c) starting with lowest epoch, sequentially applying the snapshots that correspond to each epoch to the copy of the base archive. Since a snapshot consists of an index, which lists the modified pages, applying a snapshot involves overwriting the page in the copy of the base archive with the corresponding page in the snapshot. At the end of this series of operations, the copy of the base archive reflects the contents of the data at the corresponding point in time.”}.
As per dependent claim 31, Varadarajan teaches:
The method of Claim 30, further comprising providing access to a state of the data adjacent in time to the previous state based on the temporal order in response to an iterate request {See Varadarajan, [0007], wherein this reads over “A base archive and a set of snapshots can be used to restore the data to a desired point in time. This is achieved by (a) making a copy of the base archive, (b) locating all epochs that fall within the desired restoration period, and (c) starting with lowest epoch, sequentially applying the snapshots that correspond to each epoch to the copy of the base archive. Since a snapshot consists of an index, which lists the modified pages, applying a snapshot involves overwriting the page in the copy of the base archive with the corresponding page in the snapshot. At the end of this series of operations, the copy of the base archive reflects the contents of the data at the corresponding point in time.”}.
As per dependent claim 32, Varadarajan teaches:
The method of Claim 30, further comprising determining a logical-to-physical mapping for the previous state of the data based on the temporal order, the logical-to-physical mapping comprising a mapping between logical addresses of the data and physical locations for the previous state of the data in the sequential log structure {See Varadarajan, [0024], wherein this reads over “To efficiently store the location of the modification to the same page in different snapshots, one method uses a hash table, where the key is the page number and the value associated with the key is used to locate the page's data in the appropriate snapshot file.”}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Narayanan et al, USPGPUB No. 2009/0249001, filed on 31 March 2008, and published on 1 October 2009.
As per dependent claim 24, Varadarajan, in view of Narayanan, discloses:
The method of Claim 23, further comprising storing the epoch identifier associated with the temporal range of data in one or more metadata headers of the temporal range of data {See Narayanan, [0051], wherein this reads over “In such an embodiment the record header includes an "epoch number" (which is incremented every time the logger "wraps around" the beginning) and a checksum over the records data and the metadata. During recovery if a record is read that has an earlier epoch than the previous one, then the log is considered to be terminated at that point. This alternative and further examples of loggers are described in more detail below”}.
Varadarajan fails to disclose the claimed feature of “storing the epoch identifier associated with the temporal range of data in one or more metadata headers of the temporal range of data.” 
Narayanan is directed to the invention of using write off-loading within a storage system.  Specifically, Narayanan discloses that “the record header includes an "epoch number" (which is 
As per dependent claim 33, Varadarajan, in view of Narayanan, discloses:
The method of Claim 30, wherein the previous state comprises a state of the data prior in the temporal order to a failed operation {See Narayanan, [0096], wherein this reads over “All these schemes for providing log integrity prevent accidental corruption of the log, as well as protecting against malicious "spoofing" attacks. An example of a spoofing attack is a manager writing data that resembles a log header from another manager, followed by a log wraparound, a logger failure, and a logger recovery. If the recovery process does not correctly identify the valid portion of the log, it may incorrectly interpret a data block as a log header: if this data block was written by the malicious manager, then this could result in corruption of some other manager's data. Thus the logger ensures that a data block is not misinterpreted as a correct log header.”}.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Storer et al, U.S. Patent No. 8,930,648, filed on 23 May 2012, and issued on 6 January 2015.
As per dependent claim 28, Varadarajan, in combination with Storer, discloses:
The method of Claim 21, wherein the time sequence request comprises a delta clone request and servicing the time sequence request comprises providing, to the client, changes to the data between points in time based on the temporal order {See Storer, column 2, lines 39-46, wherein this reads over “Fingerprints and identifiers of data chunks written to the cluster after a particular epoch are written to "delta chunk data structures" stored in different metadata nodes of the cluster in a log format, to record the differences between global chunk data structures of different epochs. When the data storage cluster advances to the next epoch, the global chunk data structure is updated using the delta chunk data structures.”; and column 8, lines 45-53, wherein this reads over “If the metadata node receives permission to lead the metadata nodes which maintain delta chunk data structures in a metadata epoch transition, it becomes the metadata leader, and starts destaging (501) as shown in FIG. 5. The destaging process includes deduplicating chunks that are identified as duplicate chunks by the global chunk data structure, and moving the rest of the chunks (non-duplicates) into a delta chunk data structure that will be utilized later to update the global chunk data structure for the next epoch.”}.
Varadarajan fails to disclose the claimed feature of “wherein the time sequence request comprises a delta clone request and servicing the time sequence request comprises providing, to the client, changes to the data between points in time based on the temporal order.”
Storer is directed to the invention of distributed deduplication using global chunk data structures and epochs.  Specifically, Storer discloses that “[f]ingerprints and identifiers of data chunks written to the cluster after a particular epoch are written to "delta chunk data structures" stored in different metadata nodes of the cluster in a log format, to record the differences between global chunk data structures of different epochs.”  See Storer, column 2, lines 39-46.  That is, Storer discloses the use of epochs with delta chunk data structures (i.e. changes to data between points in time).  Storer further discloses that  “If the metadata node receives permission to lead the metadata nodes which maintain delta chunk data structures in a metadata epoch transition, it becomes the metadata leader, and starts destaging (501) as shown in FIG. 5” wherein “[t]he destaging process includes deduplicating chunks that are identified as duplicate chunks by the global chunk data structure, and moving the rest of the chunks (non-duplicates) into a delta chunk data structure that will be utilized later to update the global chunk data structure for the next epoch.”  Storer, column 8, lines 45-53.  That is, Storer discloses a destaging process (i.e. a delta clone request) which moves chunks of data into a delta chunk data structure.  Accordingly, wherein Varadarajan is directed to an invention for utilizing epochs for snapshots, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Varadarajan with that of Storer for the predictable result of a system wherein delta changes to data may be managed using requests in the destaging process and delta chunk data structures as so disclosed by the prior art of Storer.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Pedone et al, USPGPUB No. 2002/0129294, filed on 12 March 2001, and published on 12 September 2002.
As per dependent claim 34, Varadarajan, in combination with Pedone, discloses:
The method of Claim 21, wherein the time sequence request comprises an asynchronous replication request and servicing the time sequence request comprises asynchronously replicating the data, in the temporal order, to a different storage location {See Pedone et al, [0030], wherein this reads over “Each database server maintains a copy of all stored data items. Processes only fail by crashing. The application and database servers act cooperatively to implement primary/backup asynchronous database replication”}.
Varadarajan fails to disclose the claimed feature of “wherein the time sequence request comprises an asynchronous replication request and servicing the time sequence request comprises asynchronously replicating the data, in the temporal order, to a different storage location.”
Pedone is directed to the invention of concurrently executing a plurality of transactions of a database server during an epoch.  Specifically, Pedone discloses the committing of a transaction on a second database server if the execution is completed and the epoch has not changed.  Moreover, Pedone discloses that “[t]he application and database servers act cooperatively to implement primary/backup asynchronous database replication.”  See Pedone, [0030].  That is, Pedone discloses a system wherein transactions may be replicated asynchronously to a plurality of databases utilizing epoch confirmations (i.e. asynchronously replicating the data, in the temporal order, to a different storage location).  Accordingly, wherein Varadarajan is directed to an invention for utilizing epochs for snapshots, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Varadarajan with that of Pedone for the predictable result of a system wherein the system of Varadarajan may further include asynchronous replication of data in a temporal order to a different storage system as so disclosed by the prior art of Pedone.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/